Citation Nr: 1105772	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  04-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1975.  He was a member of the Delaware Army National Guard from 
December 1981 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The case was remanded by the Board in May 2005 and November 2007.  
The case has now been returned to the Board for further appellate 
action. 


FINDINGS OF FACT

1.  The Veteran did not serve on active duty or active duty for 
training while a member of the National Guard.

2.  No acquired psychiatric disorder was present until more than 
one year following the Veteran's discharge from active service, 
and no current psychiatric disorder is etiologically related to 
his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor may the incurrence or aggravation of a 
psychotic disorder during such service be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.  
The Board will initially consider certain preliminary matters and 
will then address the legal criteria and the facts of the case at 
hand. 


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although full VCAA notice was not provided to the Veteran until 
after the initial adjudication of the claim, Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim based on all evidence of 
record.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, the 
Board notes that service treatment records (STRs), Social 
Security Administration (SSA) disability records, and VA and 
private medical records have been associated with the claims 
folders.  The Board remanded the case so that the originating 
agency could request the Adjutant General of Delaware to send any 
additional records pertaining to the Veteran's National Guard 
service, and the Adjutant General responded that no such 
additional records were found.

The Veteran's representative asserts the Board should remand the 
case in order to pursue additional National Guard records.  The 
Board disagrees.  First, the originating agency submitted a 
request to the appropriate agency, the state Adjutant General, 
and obtained a negative response in writing; thus, the 
originating agency substantially complied with the Board's 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Second, given that the Veteran only served in the National Guard 
for one year before being dismissed for non-attendance, there is 
no reason to believe that any additional records exist.  Finally, 
as explained below the Veteran performed no active service during 
his time with the National Guard, so manifestation of psychiatric 
problems during his one year of National Guard service would not 
result in a disability for which service connection could be 
granted; thus, any additional National Guard records, even if 
they do exist, would not be supportive of the claim on appeal.  
Remands that would only result in imposing additional burdens on 
VA, with no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was provided with several VA medical examinations 
during the course of the appeal.  The Veteran was advised of his 
right to a hearing before the Board, and a hearing was duly 
scheduled in March 2004, but the Veteran cancelled the hearing 
and requested his claim be adjudicated based on the evidence of 
record.
 
Accordingly, the Board will address the merits of the claim.

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Active Duty for Training (ADT) is defined as full-time duty in 
the Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22).  Service connection may be granted for injury 
or disease incurred while on ADT.  38 U.S.C.A. § 101(24).  

Inactive Duty for Training (IDT) is defined as other than full-
time training performed by Reserves.  38 U.S.C.A. § 101(23).  
Service connection may be granted for injury, but not disease, 
incurred or aggravated while on IDT.  38 U.S.C.A. § 101(24).  
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.
 
Analysis

Review of the Veteran's service personnel records (SPRs) shows 
that while on active service in the Marine Corps he was absent 
without leave (AWOL) on two occasions; for 29 days in June-July 
2007 (for which he was reduced one grade by nonjudicial 
punishment) and for 8 days in December 1974-January 1975.

Review of the Veteran's service treatment records (STR) shows no 
indication of any psychiatric disorder while in the Marine Corps.  
He was discharged from the Marine Corps for a medical disability 
relating to his shoulders (bilateral existing scapulae, existed 
prior to service but aggravated by service).  The Veteran was 
apparently not afforded a full physical examination in 
conjunction with his separation from the Marine Corps, so there 
is no documentation of his psychiatric status at the time of 
separation.  His discharge from the Marine Corps was categorized 
as Under Honorable Conditions (UHC).

The Veteran subsequently was a member of the Delaware Army 
National Guard from December 1981 to December 1982.  In a self-
reported Report of Medical History, prepared when he enlisted in 
the National Guard, the Veteran denied history of depression or 
excessive worry or nervous trouble of any sort; he also 
specifically denied having ever been treated for a mental 
condition.  Report of Medical Examination in December 1981 shows 
psychiatric evaluation as "normal."  There is no indication the 
Veteran performed any active duty, to include ADT, while in the 
National Guard.  The Veteran was discharged from the National 
Guard in December 1982; his discharge was categorized as 
Honorable and the reason cited on the discharge certificate was 
expiration of term of service.    

The Veteran received inpatient treatment at Delaware State 
Hospital in July-August 1983.  He reported having been "laid 
off" by the National Guard after he threatened to kill a couple 
of guys at work, after which he set fire to the National Guard 
office while drunk.  The Veteran reported having had previous 
service in the Marines, which he hated, and from which he was 
medically discharged with a shoulder injury; he did not cite any 
psychiatric problems in the Marine Corps.  After discharge from 
the Marines the Veteran abused alcohol and marijuana, and his 
mother asked him to leave the house.  The Veteran had held 20 
jobs since leaving the Marines and usually would not go to work 
if disinclined to do so; he had recently been dismissed by the 
National Guard for poor attendance.  The Veteran denied previous 
psychiatric history.  The current clinical diagnosis was 
adjustment disorder with depressed mood and alcohol abuse.  
Following discharge from the hospital, the Veteran was picked up 
by the police to answer the pending arson charge.

In October 1985 the Veteran was referred to VA Mental Health 
Clinic (MHC), having recently been released from prison after 
completing a sentence for arson.  The Veteran was noted to be 
prescribed psychotropic medication, and a marginal note states 
the Veteran's brother had a similar condition.  

The Veteran was treated again at Delaware State Hospital in June 
1986 (second admission).  It was noted the Veteran had served in 
the Marines but did not make a good adjustment and was discharged 
for a shoulder disability; he was subsequently dismissed from the 
National Guard for poor attendance.  The current diagnosis, in 
addition to alcohol dependence and alcohol intoxication, was 
hypomanic bipolar disorder.

One day after discharge from Delaware State Hospital as cited 
above, the Veteran was readmitted to the same facility for the 
third time (June-July 1986) because neighbors were concerned he 
was walking around talking to himself about the treatment he had 
received from the National Guard, from which he had been 
dismissed for poor attendance.  The Veteran stated during 
treatment, "I have to get back at the National Guard - I won't 
be happy until they are dead or I'm dead."  The discharge 
diagnosis continued to be hypomanic bipolar disorder.  

The Veteran was subsequently readmitted to Delaware State 
Hospital in June-July 1990 (fourth admission) and December 1990-
February 1991 (fifth admission).   Those treatment records are 
silent regarding any relationship between the current disorder 
and active service.  The discharge diagnosis continued to be 
bipolar disorder.
 
The Veteran was examined in April 1991 by the Delaware Disability 
Determination Service in conjunction with his claim for Social 
Security Administration (SSA) disability benefits.  The Veteran 
made no reference to psychiatric symptoms or treatment while in 
the Marine Corps, but endorsed having been incarcerated for 
reckless burning because he started a fire out of anger at being 
"thrown out" of the National Guard.  The examiner diagnosed 
bipolar disorder.

An SSA disability determination in May 1991 granted SSA 
disability for bipolar disorder effective from December 1990.

The Veteran was examined again in March 1998 by the Delaware 
Disability Determination Service.  The report is silent in regard 
to etiology in active service; the examiner diagnosed depressed-
type manic depression.  SSA disability benefits for bipolar 
disorder were continued in March 1998
  
The Veteran was admitted to the VA substance abuse clinic in 
March 1999.  A VA staff psychologist recorded diagnoses of 
alcohol and nicotine dependence, and bipolar disorder with 
psychotic features.

The Veteran submitted the instant claim for service connection in 
February 2000.

In March 2000 the Veteran submitted a statement asserting that 
while in the Marine Corps, he went AWOL twice because he had 
difficulty coping with the lack of privacy; after the second 
incident of AWOL his commanding officer reduced him in rank and 
sent him to a psychiatrist.  The Veteran reported to the Marine 
Corps psychiatrist that he was having mood swings and hearing 
voices, and the psychiatrist diagnosed the Veteran as being 
deeply depressed.  The Veteran was very embarrassed at being seen 
by a psychiatrist and stopped his consultations after two visits.  
Thereafter, the same pattern repeated itself when the Veteran 
served in the National Guard, resulting in the Veteran setting 
fire to his commander's office and being convicted of reckless 
burning.

A record of a February 2000 psychiatric evaluation by Dr. ES 
shows a diagnosis of schizoaffective disorder, bipolar-type.

In December 2001 the Veteran submitted a statement asserting he 
had been verbally and sexually harassed by his commander in the 
National Guard, which is why he set fire to the commander's 
office.  The Veteran attributed his current psychiatric symptoms 
to internalized hatred related to his National Guard experiences.

The Veteran had a VA psychiatric examination in March 2000.  The 
examiner noted that while serving in the National Guard the 
Veteran apparently set fire to his commander's office because he 
was angry at having been refused reenlistment; for this act of 
arson the Veteran served a 10-month prison sentence.  The 
examiner noted other legal problems including arrests for 
shoplifting, vandalism, parole violation, weapons offenses, 
burglary, larceny, breaking and entering, and contempt of court.  
The Veteran endorsed problems with authority figures in the 
military, both in the Marines and in the National Guard.  The 
examiner performed a clinical psychiatric examination and noted 
observations in detail.  The examiner's diagnosis was alcohol 
dependence in early remission, marijuana abuse in remission, and 
bipolar-type schizoaffective disorder.  The examiner noted that 
the Veteran had reported hallucinations and psychiatric treatment 
in the Marines, but further noted that records available in the 
claims file did not reveal any psychiatric visits in service.

The Veteran had another VA psychiatric examination in November 
2002.  He reported having had erratic moods and behavior as a 
youth.  During service in the Marines he went AWOL on one 
occasion because he was dissatisfied with the training he was 
receiving, and he was thereupon referred to a psychiatrist.  In 
his next duty station in the Marines, he again went AWOL and was 
reduced in rank, but he was not referred to a psychiatrist on 
that occasion.  Thereafter, during National Guard service he had 
a conflict with his commanding officer, who was "bugging" him 
on matters of discipline such as haircuts and shoe shines, and he 
also felt picked on by other unit members, so he set fire to the 
commander's office to teach them all a lesson.  He felt guilty 
about this act of arson and turned himself in, resulting in 
incarceration for a year and dismissal from the National Guard.  
While incarcerated he was diagnosed as manic depressive and 
placed on a regimen of psychotropic drugs.  The examiner 
diagnosed mixed-type bipolar disorder.

The examiner stated an impression, based on the Veteran's 
account, that the Veteran had an unstable personality disorder 
prior to service in the Marines.  Bipolar disorder seems to have 
begun at the time he became overtly manic-depressive and showed 
more unstable behavior, both in the Marines around the incident 
of going AWOL and in the National Guard as typified by his 
arsonous behavior.     

VA MHC treatment notes from February 2000 through November 2004 
show current diagnosis of chronic schizoaffective-type 
schizophrenia.

The Veteran submitted a statement in August 2005 asserting that 
while in the Marine Corps he used to talk to himself about 
harassment by his peers and his superiors.  During National Guard 
service he made crazy gestures and facial gestures, and the 
talking to himself worsened.  He did not seek psychiatric 
treatment from 1975 to 1983 because he did not want to be called 
"crazy" or otherwise stigmatized.

On review of the evidence above, the Board finds as a threshold 
matter that the Veteran is not shown to have served on any period 
of active duty during his one year term as a member of the 
National Guard.  Accordingly, any duties he may have performed 
while in the National Guard would be categorized as IDT rather 
than ADT, so service connection cannot be considered for a 
psychiatric disorder that arguably became manifest during 
National Guard service.

Thus, the question properly before the Board is whether the 
Veteran has a psychiatric disorder that is etiologically related 
to his service in the Marine Corps during the period November 
1973 to June 1975.  For the reasons below, the Board finds he 
does not.

The Veteran has been diagnosed inter alia with schizophrenia and 
with schizoaffective disorder, both of which are psychotic 
disorders.  However, the evidence does not show schizophrenia or 
schizoaffective disorder in service or manifested to any degree 
within the first year after discharge from service, so 
presumptive service connection under the provisions of 38 C.F.R. 
§ 3.309(a) is not warranted.

The Veteran is otherwise diagnosed after service with adjustment 
disorder and with bipolar disorder (a type of mood disorder).  
The VA examiner in November 2002 stated the Veteran's episode of 
going AWOL from the Marines may have been an early manifestation 
of bipolar symptoms.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

However, the Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. Derwinski, 
2 Vet. App 614 (1992).  In this case, the Board finds the opinion 
of the VA examiner cited above to be insufficient as evidence 
supporting a grant of service connection.

First, the VA examiner stated that bipolar disorder seems to have 
begun when the Veteran became overtly manic-depressive and showed 
much more unstable behavior such as going AWOL in the Marines 
(emphasis added).  However, medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Second, the examiner frankly stated that his opinion was based on 
the Veteran's own account of his symptoms.  However, the 
statements of medical professionals concerning a veteran's 
medical history related by the veteran as to remote events are of 
inherently less value than contemporaneous clinical records.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993).  In this case, the 
Veteran's STR include a self-reported Report of Medical History 
in October 1973, contemporaneous to the Veteran's enlistment, in 
which the Veteran denied history of depression or nervous 
trouble, and the corresponding Report of Medical Examination in 
October 1973 noted clinical psychiatric evaluation as "normal."  
Thereafter, STRs are completely silent in regard to any 
psychiatric disorder while the Veteran was in the Marine Corps.  
The record confirms that the Veteran was AWOL on two occasions, 
but AWOL does not, in and of itself, demonstrate unstable manic-
depressive behavior.

The Veteran has asserted to several psychiatric examiners that he 
had psychiatric treatment while in the Marines.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may not ignore a veteran's testimony simply 
because he or she is an interested party and stands to gain 
monetary benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).

In this case, the Veteran's account of psychiatric treatment in 
the Marines is not credible because the Veteran himself is not a 
credible reporter.  In his enlistment examination for the 
National Guard, executed six years after his discharge from the 
Marine Corps, the Veteran specifically denied previous 
psychiatric treatment or symptoms; his subsequent account of 
treatment and symptoms in the Marine Corps is accordingly 
inconsistent with his own statements to the National Guard 
examiner as well as undocumented by the Marine Corps treatment 
records.  Further, in his extensive treatment at Delaware State 
Hospital during the period July 1983 to February 1991 the Veteran 
gave no history of psychiatric symptoms or treatment in the 
Marines, and in fact in July 1983 he specifically denied prior 
treatment; it was not until he began to pursue a claim for 
service connection that he began to assert such symptoms and such 
treatment in the Marine Corps.

The Board notes at this point that there is no objective evidence 
of psychiatric problems from the time of the Veteran's discharge 
from the Marines in 1973 until he was treated by Delaware State 
Hospital in July 1983, ten years later.  Generally, the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence against 
a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board recognizes in this regard that symptoms, not treatment, 
are the essence of any evidence of continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  However, when combined 
with the evidence discussed above that shows the Veteran's lack 
of credibility, the passage of 10 years between discharge from 
service and the first objective documentation is additional 
evidence against the claim.

In sum, the Board has found the Veteran's current psychiatric 
disorder, variously diagnosed, was not present until more than 
one year after his discharge from service and is not 
etiologically related to active service.  Accordingly, the 
criteria for service connection are not met and the claim must be 
denied.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


